Exhibit 10.3 VOTING AGREEMENT This VOTING AGREEMENT (this “ Agreement ”), dated as of September 6, 2013 (the “ Effective Date ”), is entered into by and between Double Black Diamond, L.P., a Delaware limited partnership (“ DBD LP ”), Double Black Diamond Offshore Ltd., a Cayman Islands exempted company (“ Double Offshore ”), Black Diamond Offshore Ltd., a Cayman Islands exempted company (“ Offshore ,” and along with DBD LP and Double Offshore, collectively, the “ Investor ”) and SWK Holdings Corporation, a Delaware corporation (the “ Company ”, and together with Investor, the “ Parties ” and, each individually, a “ Party ”). RECITALS : WHEREAS, simultaneously herewith, Investor and the Company are entering into a Loan Agreement (as may be amended from time to time, the “ Loan Agreement ”) whereby, on the terms and subject to the conditions set forth therein, Investor will provide the Company with capital to fund additional financings in the life sciences industries consistent with the past business practices of the Company; WHEREAS, as a material inducement to the Company entering into the Loan Agreement, Investor has agreed to enter into this Agreement to vote certain Excess Shares (as defined herein) in accordance with the terms herein; and WHEREAS, as a material inducement to Investor entering into the Loan Agreement, the Company has agreed to enter into this Agreement to grant certain rights to Investor in connection with future equity issuances by the Company in accordance with the terms herein. NOW, THEREFORE, in consideration of the foregoing and the covenants and agreements contained herein, and intending to be legally bound hereby, the Parties hereto agree as follows: Section 1. REPRESENTATIONS AND WARRANTIES . Representations and Warranties . Each Party represents and warrants to the other Party as follows: (a) Such Party has the requisite power, authority and legal capacity to enter into and deliver this Agreement and to carry out its obligations hereunder. This Agreement has been duly executed and delivered by such Party and, assuming its due authorization, execution and delivery by the other Party, is a legal, valid and binding obligation of such Party, enforceable against such Party in accordance with its terms. (b) The execution and delivery of this Agreement by such Party do not, and the performance of this Agreement by such Party will not, (i) conflict with or violate any laws or (ii) conflict with or violate any contract or other instrument to which such Party is a party or by which such Party is bound, including, without limitation, any voting agreement, stockholders agreement or voting trust, except to the extent waived on or prior to the date hereof. (c) The execution and delivery of this Agreement by such Party do not, and the performance of this Agreement by such Party will not, require such Party to obtain any consent, approval, authorization or permit of, or to make any filing with or notification to, any person. (d)
